Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 
Claims 1, 3-7 and 11-21 are pending.
Claims 2 and 8-10 are cancelled.
Claims 1, 3 and 15 are currently amended.
Claims 4, 5, 11 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3, 6, 7, 12-16 and 21 as filed on May 12, 2021 are pending and under consideration to the extent of the elected species, e.g., the system for generating oxygen comprising a peroxide-decomposing catalyst that is sodium tungstate dehydrate (sodium tungsten dihydrate), a peroxide that is hydrogen peroxide, an applicator that is the surface of a mask, a binder that is a hydrogel, an additive that is an antioxidant, and a skincare formulation that is a moisturizer.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn and all previous claim rejections under 35 USC 103 over Ladizinsky are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 3, 6, 7, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0239536, published August 28, 2014) in view of Gann (US 2016/0339141, published November 24, 2016); and Agarwal et al. (US 2016/0158123, published June 9, 2016, of record).
Yoo is applied herewith on the broader recitation of the claims in the interest of compact prosecution.

Yoo teach a hydrogel (applicator) composition for a mask base; the hydrogel maintains form without a supporter (free-standing, not coupled) (title; abstract; paragraphs [0022], [0057]; claims).  The hydrogel is crosslinked (abstract; paragraph [0047]).  The hydrogel may be in the form of an eye patch (conforms to the face) (paragraph [0025]), as required by instant claims 3 and 21.  The hydrogel may further comprise a functional additive (paragraphs [0031]).  The hydrogel may be immersed in cosmetics (skincare formulation) or pharmaceuticals for delivery to skin (abstract; paragraph [0059]).  
Yoo do not teach a skin care formulation comprising a peroxide and an applicator comprising a peroxide-decomposing catalyst as required by claim 1.
Yoo do not teach the catalyst is coupled with a binder as required by claim 6.
Yoo do not teach the binder is selected from the group of claim 7 that is a hydrogel as elected.
Yoo do not teach the catalyst is selected from the group of claim 12.
Yoo do not teach an additive selected from the group of claim 13 that is an antioxidant as elected.

Yoo do not teach about 0.1 to 4 wt% peroxide as required by claim 15.
Yoo do not teach the formulation is selected from the group of claim 16 that is a moisturizer as elected.
These deficiencies are made up for in the teachings of Gann and Agarwal.
Gann teach a hydrogel matrix (applicator) comprising oxygen containing cells comprising a superabsorbent polymer such as polyacrylate (binder) and an oxygen catalyst (title; abstract; paragraphs [0012], [0034]; claims).  The oxygen catalyst can include inter alia ferric chloride (an iron salt) (paragraphs [0013], [0027], [0038]), as required by instant claim 12.  The composition can include a peroxide as a reactant for forming the oxygen; peroxides include hydrogen peroxide (paragraphs [0015], [0019], [0048]), as required by instant claim 14.  The peroxide can be present from about 0.1 to 15 wt% (paragraphs [0048]-[0049]), as required by instant claim 15.  Gann further teach lack of oxygen in the skin leads to poor skin health and excessive presence of visible conditions such as wrinkles, dryness and lower skin elasticity (paragraph [0003]).
Agarwal teach a kit (system) comprising an oxidizing composition comprising a peroxide such as hydrogen peroxide and an applicator device comprising an activator sheet (title; abstract; paragraphs [0029], [0080], [0114]-[0117]; Figures 1 and 4; claims), as required by instant claim 14.  The peroxide may be present from 0.1 to 30% of the oxidizing composition (paragraph [0081]), as required by instant claim 15.  The oxidizing composition may be in the form of an aqueous gel or an aqueous dispersion or emulsion comprising water (moisture) (paragraphs [0076]-[0077]), as required by instant claim 16.  The oxidizing composition may antioxidant, alkaline) or/and thickening agents such as magnesium silicates and aluminum magnesium silicates (clays) (paragraphs [0084]-[0085], [0090]), as required by instant claim 13.  The activator sheet preferably has the shape of a face mask (paragraph [0091]).  The activator is bound to the outer surface of the activator sheet with a binder; binders include water-soluble polymers (hydrogels) (paragraphs [0092], [0103], [0107]-[0108]), as required by instant claims 6 and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogel mask base of Yoo to further comprise an oxygen catalyst such as ferric chloride as taught by Gann and to modify the cosmetic of Yoo to further comprise a peroxide reactant such as hydrogen peroxide as taught by Gann in order to deliver oxygen to the skin.  One would be motivated to do so because Gann teach lack of oxygen in the skin leads to poor skin health.  There would be a reasonable expectation of success for the modification of the hydrogel mask base of Yoo because the hydrogel mask base may further comprise functional additives and because the oxygen catalyst (functional additive) of Gann may be dispersed in a hydrogel matrix when combined with a polymer / polyacrylate.  There would be a reasonable expectation of success for the modification of the cosmetic of Yoo because Yoo broadly embrace any cosmetic or pharmaceutical for delivery to skin.  
Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further couple the oxygen catalyst of Gann to the surface of the hydrogel mask base of Yoo with a binder / polymer (hydrogel) as taught by Agarwal because such surface-bound activators are capable of reacting when contacted with oxidizing compositions comprising a peroxide such as hydrogen peroxide as evidenced by Agarwal.  
antioxidant, alkaline) or/and thickening agents such as magnesium silicates and aluminum magnesium silicates (clays) as taught by Agarwal because it is routine and conventional to formulate such peroxide oxidizing compositions in combination with such adjuvants as evidenced by Agarwal.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the peroxide in the cosmetic of Yoo in view of Gann to comprise about 0.1 to 15 wt% of the composition as taught by Gann or/and to comprise about 0.1 to 30% as taught by Agarwal because such amounts are suitable for generating oxygen when combined with a catalyst-containing substrate.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the peroxide cosmetic of Yoo in view of Gann to take the form of an aqueous gel or an aqueous dispersion or an emulsion comprising water (moisture) as taught by Agarwal because it is routine and conventional to formulate such peroxide oxidizing compositions in combination with such adjuvants as evidenced by Agarwal.

Claims 1, 3, 6, 7, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0239536, published August 28, 2014) in view of Gann (US 2016/0339141, published November 24, 2016); Agarwal et al. (US 2016/0158123, published June 9, 2016, of record); Ishiyama et al. (US 2008/0219916, published September 11, 2008, of record); and Yamashita et al. (US 2017/0342042, published November 30, 2017, of record).
Yoo is applied herewith on the elected embodiment of the catalyst of claim 12.

The teachings of Yoo have been described supra.
Yoo do not teach a skin care formulation comprising a peroxide and an applicator comprising a peroxide-decomposing catalyst as required by claim 1.
Yoo do not teach the catalyst is coupled with a binder as required by claim 6.
Yoo do not teach the binder is selected from the group of claim 7 that is a hydrogel as elected.
Yoo do not teach the catalyst is selected from the group of claim 12 that is sodium tungsten dihydrate, phosphoric acid and a phase-transfer catalyst comprising a quaternary ammonium hydrogen sulfate.
Yoo do not teach an additive selected from the group of claim 13 that is an antioxidant as elected.
Yoo do not teach the peroxide is selected from the group of claim 14 that is hydrogen peroxide as elected.
Yoo do not teach about 0.1 to 4 wt% peroxide as required by claim 15.
Yoo do not teach the formulation is selected from the group of claim 16 that is a moisturizer as elected.
These deficiencies are made up for in the teachings of Gann, Agarwal, Ishiyama and Yamashita.
The teachings of Gann have been described supra.
The teachings of Agarwal have been described supra.
Ishiyama teach sodium tungstate dihydrate is a catalyst for decomposing peroxides (abstract; Table 1; paragraph [0092]).  
Yamashita teaches that when using tungsten compounds as a catalyst for redox reactions with hydrogen peroxide, it is useful to include a quaternary ammonium hydrogen sulfate (paragraph [0045]) as an additional catalyst and phosphoric acid as a co-catalyst (paragraph [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogel mask base of Yoo to further comprise an oxygen catalyst such as ferric chloride as taught by Gann and to modify the cosmetic of Yoo to further comprise a peroxide reactant such as hydrogen peroxide as taught by Gann in order to deliver oxygen to the skin.  One would be motivated to do so because Gann teach lack of oxygen in the skin leads to poor skin health.  There would be a reasonable expectation of success for the modification of the hydrogel mask base of Yoo because the hydrogel mask base may further comprise functional additives and because the oxygen catalyst (functional additive) of Gann may be dispersed in a hydrogel matrix when combined with a polymer / polyacrylate.  There would be a reasonable expectation of success for the modification of the cosmetic of Yoo because Yoo broadly embrace any cosmetic or pharmaceutical for delivery to skin.  
Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further couple the oxygen catalyst of Gann to the surface of the hydrogel mask base of Yoo with a binder / polymer (hydrogel) as taught by Agarwal because such surface-bound activators are capable of reacting when contacted with oxidizing compositions comprising a peroxide such as hydrogen peroxide as evidenced by Agarwal.  
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen catalyst of the hydrogel prima face obvious to substitute equivalents known for the same purpose.  See MPEP 2144.06 I and II.  And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include quaternary ammonium hydrogen sulfate as an additional catalyst and phosphoric acid as a co-catalyst as taught by Yamashita because Yamashita teaches such are useful when using tungsten compounds as a catalyst for redox reactions with hydrogen peroxide.  
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peroxide cosmetic of Yoo in view of Gann to further comprise stabilizers such as disodium phosphate (antioxidant, alkaline) or/and thickening agents such as magnesium silicates and aluminum magnesium silicates (clays) as taught by Agarwal because it is routine and conventional to formulate such peroxide oxidizing compositions in combination with such adjuvants as evidenced by Agarwal.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the peroxide in the cosmetic of Yoo in view of Gann to comprise about 0.1 to 15 wt% of the composition as taught by Gann or/and to comprise about 0.1 to 30% as taught by Agarwal because such amounts are suitable for generating oxygen when combined with a catalyst-containing substrate.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the peroxide cosmetic of Yoo in view of Gann to take the form of an aqueous gel or an aqueous dispersion or an emulsion comprising 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gentschev et al. (US 2004/0266641) teach support-fixed bleaching catalyst compounds suitable as catalysts for peroxygen compounds (title; abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633